Exhibit 99.1 For Immediate Release For More Information Contact: David D. Stovall, President & CEO Habersham Bancorp (706) 778-1000 or (800) 822-0316 HABERSHAM BANCORP ANNOUNCES SECOND QUARTER EARNINGS CORNELIA, GA.July 30, 2007,Habersham Bancorp (NASDAQ: HABC) reports secondquarter earnings of $1,034,329 or $.35per diluted share, a decrease of 21.95% when compared to second quarter earnings of $1,325,275 or $.44 per diluted share for the same period in 2006. Year-to-date earnings for the six-month period ended June 30, 2007 was $2,018,784 or $.68 per diluted share, a decrease of 22.25%, when compared to year-to-date earnings of $2,596,499 or $.87 per diluted share for the six-month period ended June 30, 2006.The decrease in earnings for the second quarter and the six-month period ended June 30, 2007 reflects increases in non-interest expenses of approximately $448,000 and $955,000, respectively.The increase in other non-interest expense consisted primarily of additional expenses in salary and employee benefits and occupancy costs.The Company’s net interest margin for the second quarter and first six months of 2007 was 4.75% and 4.70%, respectively, compared to 5.03% and 5.00% for the second quarter and first six months of 2006. Total assets of $496.4 million at June 30, 2007 reflect a decrease of $59.3 million or 10.67% from $555.7 million at December 31, 2006.At December 31, 2006, Habersham Bank had excess cash received from a short-term deposit invested in cash and due from banks and in federal funds sold.The excess cash of approximately $70.7 million was drawn down with the pay out of the deposited funds during the first quarter of 2007.Excluding this pay out, increases in the total loan portfolio and in other assets totaling approximately $12.7 million and $6.4 million, respectively, were offset by decreases in cash and cash equivalents and in the investment securities portfolio of approximately $7.4 million and $278,000, respectively. The Company’s stock is listed on the Nasdaq Global Market under the symbol HABC. Any requests for information regarding the purchase or sale of the common stock can be addressed to:Sterne, Agee and Leach, Inc.; Paine Webber, Inc.; SunTrust Robinson-Humphrey Co., Inc.; AGS Securities, Inc;Wachovia Securities, Inc.; or First Tennessee, market makers for HABC. 5 HABERSHAM BANCORP FINANCIAL HIGHLIGHTS (Unaudited) (dollar amounts in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Earnings Summary 2007 2006 2007 2006 Interest income $ 9,351 $ 8,258 $ 18,389 $ 16,222 Interest expense 4,119 3,051 8,098 5,935 Net interest income 5,232 5,207 10,291 10,287 Provision for loan losses - Net interest income after provision for loan Losses 5,232 5,207 10,291 10,287 Other income 933 981 1,848 1,829 Investment securities losses - (1 ) 5 (6 ) Other expense 4,695 4,247 9,281 8,326 Earnings before income tax expense 1,470 1,940 2,863 3,784 Income tax expense 436 615 844 1,188 Net earnings $ 1,034 $ 1,325 $ 2,019 $ 2,596 Net earnings per share – basic $ .35 $ .45 $ .68 $ .89 Net earnings per share – diluted $ .35 $ .44 $ .68 $ .87 Weighted average number of common shares outstanding 2,968,593 2,938,336 2,968,593 2,932,424 Weighted average number of common and common equivalent shares outstanding 2,982,724 2,980,788 2,989,065 2,972,371 Cash dividends declared per common share $ .10 $ .09 $ .20 $ .18 Balance Sheet Summary June30, 2007 December31, 2006 Total Assets $ 496,403 $ 555,738 Loans, net 355,844 342,816 Deposits 379,807 450,629 Stockholders’ Equity 56,048 55,564 6
